DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 12/24/2021 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Filippini et al. (US 2006/0162240), or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Filippini et al. (US 2006/0162240)
In regards to claim 1, Filippini teaches water blended fuel composition comprising (i) normally liquid hydrocarbon fuel, (ii) water, (iii) nitrogen-free surfactant (abstract).  The fuel is gasoline or diesel and is present in the composition in amounts from about 50 to about 99.5% which overlaps the claimed range, or from about 75 to about 95% which is within the claimed range [0028 – 0031].  The composition can comprise a combustion modifier such as dioxolane which is a hydride-reductant as claimed and which is present in amounts of from 0.005% to about 2% by weight (50ppm – 20,000 ppm) of the fuel composition which is present in a minor amount as claimed [0071 – 0074].
In regards to claims 2 – 5, Filippini teaches the fuel composition having the claimed limitations as previously stated.
In regards to claim 6, Filippini teaches the composition which may further comprise the additives of the claim [0082].
In regards to claims 7, 8, Filipinni teaches the fuel composition such as gasoline or diesel fuel for use in internal combustion engines having the claimed ingredient [0014].  Thus, when the composition is added to the fuel in the engine the method of preventing or reducing undesirable ignition events in the engine would be intrinsically performed.
Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0322368) in view of Filippini et al. (US 2006/0162240)
In regards to claims 7 – 10, Patel teaches method for preventing or reducing low speed pre-ignition (LSPI) in an engine (abstract).  The engine is operated at 2000 revolutions per minute (RPM) and at a brake mean effective pressure (BMEP) of 18 bar [0012].  The engine can comprise gasoline or diesel fuel [0011, 0162].  The engine comprises base oil is present in a major amount such as from 70 to 85% in the lubricating oil composition [0019].  The composition can comprise a dispersant which is a triamine based product as an additive [0069, 0074].  Other conventional additives such as detergents, antioxidants, etc., are also present in minor amounts [0158, Table 2].  Patel does not particularly recite additives for the fuel as claimed.
Filippini which similarly teaches gasoline and diesel fuels compositions teaches a compositions having  gasoline or diesel present in the fuel composition in amounts from about 50 to about 99.5% which overlaps the claimed range, or from about 75 to about 95% which is within the claimed range [0028 – 0031].  The composition can comprise a combustion modifier 
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the dioxolane of Filippini to provide fuel and additive in the amounts recited by Filippini in the composition of Patel, as Filippini teaches useful amounts of fuel and fuel additive for improving and/or modifying combustion properties of the fuel. Thus, when the ingredient of Filippini is added to the fuel in the internal combustion engine, the method of preventing or reducing undesirable ignition events would be performed.
Claims 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0322368)
In regards to claims 11 – 20, Patel teaches method for preventing or reducing low speed pre-ignition (LSPI) in an engine (abstract).  The engine is operated at 2000 revolutions per minute (RPM) and at a brake mean effective pressure (BMEP) of 18 bar [0012].  The engine can comprise gasoline or diesel fuel [0011, 0162].  The engine comprises base oil is present in a major amount such as from 70 to 85% in the lubricating oil composition [0019].  The composition can comprise a dispersant which is a triamine based product as an additive [0069, 0074].  
The dispersant can be non-borated dispersant which provides a boron, silicon and halogen free compound [0068].  The dispersant is present at 0.1 to 20% or from 0.1 to 8% and other conventional additives such as detergents, antioxidants, antiwear agents etc., are also present in minor amounts [0158, Table 2].  The triamine-based dispersant appears to provide the hydride in minor amount in the lubricant composition as claimed.  When the additive(s) is/are 
In the case where the triamine-succinimide compound is not considered as providing the hydride of the claims, McDougal (US 2012/0129744) is further added to teach the claimed additive.
McDougal teaches lubricating oil compositions comprising base oil in a major amount and dioxolane in a minor amount of from 0.05 to 10% by weight of the composition (abstract).  The dioxolane is useful as antiwear agents in the oil [0001].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the antiwear compound of McDougal in the composition of Patel, as Patel allows for the presence of antiwear compounds in minor amounts such as from 0.1 to 2% in the composition (see table 2).
Claims 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDougal (US 2012/0129744)
In regards to claims 11 – 18, McDougal teaches lubricating oil compositions comprising base oil in a major amount and dioxolane in a minor amount of from 0.05 to 10% by weight of the composition (abstract).  The dioxolane is useful as antiwear agents in engine oil [0001].  The composition can comprise other additives such as dispersants, detergents, antioxidants etc. [0027].  When the composition containing the additive is used in an engine oil, the method of preventing or reducing undesirable ignition events in the engine would be intrinsically performed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that glycerol formal of Lai et al. (US 2016/0244687) provided an esterification reaction and did not function as a hydride reductant.  The argument is moot because the rejections in view of Lai are withdrawn.
Applicants argue that Filippini does not teach gasoline or diesel fuel.  The argument is not persuasive.
Filippini teaches gasoline and diesel fuels {see 0028 – 0031}
Applicants erroneously allege that not all dioxolane are hydride donors and thus the examiner must provide support for alleging the dioxolane of Filippini et al are hydride donors.  The argument is not persuasive.
Filippini teaches dioxolane which is the identical compound of claims 3, 13.  Filippini does not teach a derivative of dioxolane but the claimed compound itself.  Thus, applicants allegation that dioxolane, which is the identical compound of the claims, may not be a hydride donor is not unfounded.
The same conclusory statements are made based on the rejections over Patel and/or McDougal.  Applicants argue that Patel does not teach that the triamines are hydride donors and McDougal does not teach that the dioxolane are hydride donors.  The argument is not persuasive.
Applicant’s claims 3 and 13 each recite triamines and dioxolane as hydride donors.  Thus, the claimed compounds are taught and the same properties would be expected.  Even, if arguably, the specific triamines of Patel would not function as hydride donors, in view of McDougal which recites Dioxolanes which are known hydride donors based on the evidence above, the claimed limitations are taught.  Applicant’s statements fail to provide evidence or support and are merely conclusory and insufficient to overcome the rejections based on the prior art.  Also, the document by Utyanskaya which was previously provided to applicants teaches that 1,3-Dioxolane and its derivatives are known to function as hydride donors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771